Title: From James Madison to Richard Rush, 1 May 1822
From: Madison, James
To: Rush, Richard


                
                    Dear Sir
                    Montpellier May 1. 1822
                
                I have duly recd. your letter of Mar. 6. accompanied by the English pamphlet on “The State of the Nation.” Keirsall’s [sic] “Classical Excursion” had arrived some time before. For these several favours I give you many thanks.
                Having not recd. at the date of my last, your favour of Sepr. 26. I take this occasion to thank you for that also, and for the accompanying Edinburgh Review. I owe particular attention to the paragraph which mentions the intended name for your new-born son. The friendly feelings from which alone the intention could spring, correspond too much with my own, not to give to such a mark of them its full value. The best wish I can form for the new comer is that he may inherit the virtues of his parents; and that if there has been any thing desirable in the lot of his namesake, he may enjoy it without its drawbacks.
                I think with you that the Reviewer has handled too slightly the hollow theory of Mr. Godwin; and that the late census here must give the coup de grace to his Book, if it should not have previously died a natural death.
                Mr. Keilsall’s Book, like his “Phantasm of a University,” shews learned research, some originality of thought, and a pregnant fancy. His details relating to Cicero, and his phantasm, as it may be called; of a Monument to the fame of that Orator & sage, will have an interest for his particular Admirers, and be amusing to all who indulge a relish for Roman antiquities.
                I have run over the English pamphlet. There is in the workmanship of it, a political sleight which sufficiently discloses an official hand, or a hand furnished with official materials, and familiar with such a use of them. There is certainly in the publication much of the suppressio veri: I will not say how much of the suggestio falsi. The notice taken of the U.S. is a proof that if the B. Govt. has not begun to love us, it feels the necessity of ceasing to disrespect us. It “calls cousin” as lavishly as we used to be stigmatised as the spawn of convicts and vagabonds. We can easily forgive them however, because we never injured them; and shall meet them in every friendly sentiment, as well as in all the beneficial intercourse which may be authorized by the principle of reciprocity.
                I have not overlooked what you intimate in regard to Mr. Jefferson, who approaches his octogenary Climacteric with a mens sana in corpore sano. The vigor of both is indeed very remarkable at his age. He bears the lamented failure of our Legislature to enable the University to go into immediate action, with a philosophic patience supported by a patriotic hope that a succeeding Representation of the people will better consult their interest & character. The University (the germ of which was the Central

College) or the Academic Village as it might be called, is prepared to receive ten professors & two hundred Students: but the funds having been exhausted in the Site & the Buildings, no professors even can be engaged without further aid from the public.
                I take for granted you receive in official transmissions & in private correspondence what is most interesting in the occurences at Washington. The length & sterility of the session has attracted not a few animadversions on Congress. The remaining period however, limited as it is, may bring forth something in answer to the latter charge. Whether it will be of a nature to mitigate or invigorate the former is for the result to shew.
                Our Country, the Western parts of it particularly, is still labouring under the fruits of pecuniary follies. The unfavorable exchange which carries off the coin is becoming also a fresh clog on the restorative policy. It has been made a question whether this evil be not the mere effect of a difference of value in the metals here & in G. Britain. But I suspect, notwithstanding the Custom-house returns, that there is an excess of our imports over our exported products, and I fear this is a course of things not easily to be got altogether right. Much reliance is put by some on a substitution of domestic for foreign manufactures, as a radical & permanent remedy. But however this might alleviate the malady of an unfavorable balance of trade, there would remain articles of luxury not provided at home for a consumption beyond the means of paying for it. And such are the habits of a great portion of our people, that they will not restrict their wants to their incomes as long as they can borrow from Banks, and obtain credit with the venders of merchandize. This indiscretion has, no doubt, a check within itself, & time may put an end to it; but whilst it continues it tends to keep the Country behind hand in its foreign dealings; and of course to produce the embarrassments incident to drains of the precious metals. Altho’ a nation exchanging necessary & useful articles for the luxuries of another has a manifest advantage in a contest of prohibitions & restrictions, the advantage may be reversed in a trade entirely free; inasmuch as articles of the first description supply wants that are limited; whilst luxuries are of more indefinite consumption, and the want of some of them as boundless as the fancy itself.
                The difficulties of the Country have had another cause in a scanty harvest and low prices. The Cotton planters have little ground for complaint. Nor have the Tobo. planters much on the score of prices which have made up in a good degree for the defect in the quantity & quality of the crop. But throughout the Wheat Country, South of Pena. at least, the harvest in point both of quantity & quality was never known to be so deficient, nor has the Market in any wise furnished a compensation. At this moment there is a re-animation of the demand for flour, occasioned by the expected renewal of the direct trade to the B. West Indies, but there is so small a

part unsold that the farming class will scarely feel the benefit. It is too soon to speak positively of the prospects of the current year. In this quarter they are at present discouraging. The Winter was a bad one for the Wheat fields. And the fly has commenced its ravages with an activity that will be very fatal, if the weather should continue dry for 8 or 10 days. In Maryland I learn that the wheat fields wear a dismal aspect, in consequence of the unfavorable season. Whether & in what extent the ruin is augmented by the Insect, I have no information. Of the States further North, I can say nothing.
                Mrs. M. offers an ample return to Mrs. Rush for her affectionate remembrances; to which I beg leave to add my respectful regards, with assurances to yourself of my constant friendship.
                
                    James Madison
                
            